Order unanimously affirmed, without costs. Memorandum: Although personal income tax returns are not discoverable until a strong showing of necessity is made, the referee appointed to supervise disclosure should have the power to order the production of tax returns should such a showing develop during the course of discovery. He has not yet required production of the income tax returns and we do not anticipate that he will exercise his broad powers, under CPLR 3104 (subd [c]) in violation of established legal principles. We note, also, that the referee has the authority to maintain the privacy of immaterial portions of the returns (see Krauss v Putterman, 50 AD2d 599). (Appeal from order of Monroe County Surrogate’s Court, Telesca, S. — estate — production of records.) Present — Simons, J. P., Doerr, Denman, Boomer and Schnepp, JJ.